Citation Nr: 1542940	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a torn ligament of the right index finger.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran reported service from 1980 to 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.

REMAND

The Veteran asserts that he has a right hand disability, specifically a torn ligament in the right index finger, as a result of active duty service.  In October 2013 private physician Dr. A. Pellittieri diagnosed the Veteran with a chronic injury to his right hand with inability to fully straighten his right index finger.  

The record indicates that the Veteran may have had active duty service.  However, this service has not been verified.  Records in evidence indicate that he enlisted in the Army National Guard in August 1983 and was discharged in July 1984.  Nonetheless, it is unclear whether this period included any periods of active duty, active duty for training (ACDUTRA) inactive duty for training (INACDUTRA), or whether the Veteran had any other periods of service.  As such, the Board finds remand is warranted so that any and all periods of active duty service may be verified.  

Additionally, the record does not currently contain the Veteran's service treatment records.  While the RO made some attempts to obtain the Veteran's service treatment records and made a formal finding as to their unavailability, it does not appear that all avenues to obtain the records have been exhausted.  For example, when the RO contacted the New York Army National Guard office to request the records, the New York Army National Guard denied having records and responded that the records may be located at the VA Records Management Center (RMC).  However, the record does not reflect that the RO contacted the VA RMC.  As such, the Board finds that upon remand the RO must make as many requests as necessary to obtain the Veteran's personnel and medical records for all periods of active service until the RO determines that either the records do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. §3.159 (2015).  These efforts must include contacting the RMC.  

Furthermore, the Veteran reported receiving treatment at Moncrief Army Hospital in Fort Jackson, South Carolina.  In April 2013 the RO received an authorization and consent to release information to the Department of Veterans Affairs form for Moncrief Army Hospital signed by the Veteran.  In July 2013 the RO made a request for treatment records from Moncrief Army Hospital but did not receive a response or notify the Veteran of a lack of response.  Additionally, the RO limited the request to the year 1980, but the record does not indicate that the Veteran had active duty service at that time.  The Board finds that upon remand the RO must make further attempts to obtain the Veteran's treatment records from Moncrief Army Hospital.  

Additionally, upon review of the Veteran's claims file, it is clear that he has received compensation from the Social Security Administration (SSA) with an established onset date of July 2000.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that the VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained." Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and upon remand the RO should request the Veteran's SSA records.  See Golz, 590 F.3d at 1321.  

Finally, the record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for a right hand disability.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case the Veteran submitted a doctor's statement from October 2013 that indicated that he had a chronic right hand injury with the inability to fully strengthen his right index finger.  While the record does not currently contain service treatment records showing treatment for a right hand disability, the Veteran has reported that he first began experiencing right hand pain during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him through his senses).  As there is no competent medical opinion of record, the Board finds remand is warranted for a VA examination to determine whether the Veteran has a current right hand disability related to active duty.  McLendon 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following actions:

1.  Request and obtain complete service personnel records and separation documents pertaining to the Veteran from the appropriate agency.  Verify all periods of active duty, active duty for training, and inactive duty for training.  

2.  Obtain and associate with the record the Veteran's complete service treatment records, including any records of treatment at Moncrief Army Hospital.  If all procedurally appropriate actions, which must include contacting the RMC, have been taken to locate and secure the Veteran's service treatment records and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran with a proper notice that meets the requirements under 38 U.S.C.A. §5103A(b)(2) (West 2015) and 38 C.F.R. §3.159(e) (2015) and includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  

3.  Contact the SSA and request a copy of any determination or decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records associated with the claim.  All actions to obtain the requested records should be fully documented in the claims file.  If the records cannot be located or no such records exist, the Veteran should be notified in writing.  

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any right hand disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's available service treatment records, SSA records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right hand disability began in service, was caused by service, or is otherwise related to service, to include whether it was caused by or related to an injury in service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.  

5.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for a right hand disability.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






